DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 10/07/2020.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 10/07/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 10/07/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENACER et al. (A High-Speed, Scalable, and Programmable Traffic Manager Architecture for Flow-Based Networking, date of publication December 18, 2018) in view of Radier et al. (US 20150195282 A1).

Regarding claim 1, BENACER discloses a programmable traffic management (PTM) circuit, comprising: hardware components configured to generate a predefined number of features to use as inputs for executing a network scheduling algorithm (BENACER, Fig. 2: network processor unit (NPU) output is used as input in the traffic manager; page 2234: the system architecture assumes that each packet received by the traffic manager (TM) has already been tagged with a flow number by the packet processor as per the classification stage. Moreover, sections 2234-2236 further disclose the overall algorithmic operation of the traffic manager); and programmable hardware components configured to execute different types of network scheduling algorithms, wherein, during operation, the programmable hardware components are configured to execute the network scheduling algorithm using at least one of the predefined number of features provided by the hardware components (BENACER, abstract, page 2231: In this paper, we present a programmable and scalable traffic manager (TM) architecture, targeting requirements of high-speed networking devices, especially in the software-defined networking context. This TM is intended to ease the deployability of new architectures through field-programmable gate array (FPGA) platforms and to make the data plane programmable and scalable. Moreover, page 2232 discloses the TM integrates core functionalities of policing, flow table. The OpenFlow architecture enables flow-based scheduling, shaping, and queue management for flow-networking with capabilities. Furthermore, page 2237 discloses Our proposed scheduler/ shaper can support different existing write in the same clock cycle to process and update different Scheduling schemes like Round-Robin (RR) and Weighted incoming flow bandwidth traffic information. During this Weighted Round-Robin (WRR), while supporting strict priority phase, the create/update flow information port should contain Scheduling by default as the QM is built around a priority queue (PQ)).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 2, BENACER as modified by Radier discloses the PTM circuit of claim 1, wherein, during operation, the programmable hardware components are configured to execute only one network scheduling algorithm (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network).

Regarding claim 3, BENACER as modified by Radier discloses the PTM circuit of claim 2, wherein the programmable hardware components comprise a first programmable component and a second programmable component, wherein, during operation, only one of the first and second programmable component is used to execute the network scheduling algorithm while the other programmable component is ignored or unused (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network. Moreover, see also section b of page 2237).

Regarding claim 4, BENACER as modified by Radier discloses the PTM circuit of claim 3, wherein the first programmable component is dedicated to perform departure time (DT) algorithms and the second programmable component is dedicate to perform round-robin (RR) algorithms (BENACER, page 2237: Packet scheduling schemes can be categorized in two classes: timestamp-based that achieve good fairness and delay bounds, but that suffer from high computational complexity, and round-robin (RR) based that are simpler, but that suffer from large delay bounds).

Regarding claim 5, BENACER as modified by Radier discloses the PTM circuit of claim 1, wherein the network scheduling algorithm uses only a subset of a predefined number of features as inputs (BENACER, page 2234: algorithm 1 uses a subset of PDIin parameters).

Regarding claim 6, BENACER as modified by Radier discloses the PTM circuit of claim 1, wherein the hardware components and the programmable hardware components are implemented on a same integrated circuit (BENACER, Fig. 1: packet processor and Traffic Manager are in the card).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 7, BENACER as modified by Radier discloses the PTM circuit of claim 6, wherein the programmable hardware components are implemented using one of programmable logic or a domain specific engine on the same integrated circuit (BENACER, page 2232: In this work, we claim the following contributions: 
1) An FPGA-prototyped TM architecture offering programmability, scalability, low-latency with scheduling packet departures in a constant 2-cycle per packet. This TM architecture exploits pipelined operations, and supports links operating beyond 40 Gb/s without loosing performance during flow updates (tuning), with minimum 64 byte sized packets.
2) The TM integrates core functionalities of policing, scheduling, shaping, and queue management for flow based networking entirely coded in C++. High-level synthesis provides more flexibility, and faster design space exploration by raising the level of abstraction.
3) TM programmability can be supported with the popular P4 (programming protocol-independent packet processors) language, together with TM integration as a C++ extern function. 
Even though the reported TM architecture was validated with an FPGA platform, it could also be synthesized as an application-specific integrated circuit (ASIC), since our configurability is not obtained through re-synthesis).

Regarding claim 8, BENACER discloses a method, comprising: providing a network scheduling algorithm to be performed by a PTM circuit comprising hardware components and programmable hardware components (BENACER, Fig. 2: network processor unit (NPU) output is used as input in the traffic manager; page 2234: the system architecture assumes that each packet received by the traffic manager (TM) has already been tagged with a flow number by the packet processor as per the classification stage. Moreover, sections 2234-2236 further disclose the overall algorithmic operation of the traffic manager); identifying features used as inputs to the network scheduling algorithm (BENACER, pages 2234-2236: Algorithm l illustrates the overall algorithmic operation of the proposed TM:    1)	Algorithm 1 Flow-Based Traffic Management: Input: PDIin) and 2) Algorithm 2 Hardware Priority Queue Operations: Input: PDIin (Element In)); configuring the hardware components to provide the features to the programmable hardware components (BENACER, abstract, page 2231: In this paper, we present a programmable and scalable traffic manager (TM) architecture, targeting requirements of high-speed networking devices, especially in the software-defined networking context. This TM is intended to ease the deployability of new architectures through field-programmable gate array (FPGA) platforms and to make the data plane programmable and scalable); and configuring the programmable hardware components to execute the network scheduling algorithm using the features (BENACER, page 2232 discloses the TM integrates core functionalities of policing, flow table. The OpenFlow architecture enables flow-based scheduling, shaping, and queue management for flow-networking with capabilities. Furthermore, page 2237 discloses Our proposed scheduler/ shaper can support different existing write in the same clock cycle to process and update different Scheduling schemes like Round-Robin (RR) and Weighted incoming flow bandwidth traffic information. During this Weighted Round-Robin (WRR), while supporting strict priority phase, the create/update flow information port should contain Scheduling by default as the QM is built around a priority queue (PQ)).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 9, BENACER as modified by Radier discloses the method of claim 8, wherein the programmable hardware components are capable of executing different types of networking traffic algorithms, the method further comprising: executing only the networking scheduling algorithm using the programmable hardware components (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network).

Regarding claim 10, BENACER as modified by Radier discloses the method of claim 9, wherein the programmable hardware components comprise a first programmable component and a second programmable component, wherein only one of the first and second programmable component is used to execute the network scheduling algorithm while the other programmable component is ignored or unused (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network. Moreover, see also section b of page 2237)..

Regarding claim 11, BENACER as modified by Radier discloses the method of claim 10, wherein the first programmable component is dedicated to perform departure time (DT) algorithms and the second programmable component is dedicate to perform round-robin (RR) algorithms (BENACER, page 2237: Packet scheduling schemes can be categorized in two classes: timestamp-based that achieve good fairness and delay bounds, but that suffer from high computational complexity, and round-robin (RR) based that are simpler, but that suffer from large delay bounds).

Regarding claim 12, BENACER as modified by Radier discloses the method of claim 8, wherein the hardware components are configured to generate a predefined number of features, wherein configuring the hardware components to provide the features to the programmable hardware components comprises: selecting a subset of the predefined number of features to provide to the programmable hardware components when executing the network scheduling algorithm (BENACER, page 2234: algorithm 1 uses a subset of PDIin parameters).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 13, BENACER as modified by Radier discloses the method of claim 8, wherein configuring the programmable hardware components is performed using a software application that communicates to the PTM circuit using a control plane separate from a data plane, wherein the method further comprises: processing packets received on the data plane at the PTM circuit according to the network scheduling algorithm (BENACER, page 2232: Software defined networking enables the separation of the control of network devices from the data they transport, and the switching software from the actual forwarding network. In other terms, the control plane is separated from the data plane).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 14, BENACER as modified by Radier discloses the method of claim 8, wherein the hardware components and the programmable hardware components are implemented on a same integrated circuit (BENACER, Fig. 1: packet processor and Traffic Manager are in the card).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 15, BENACER discloses an integrated circuit, comprising: hardware components configured to generate a predefined number of features to use as input for executing a network scheduling algorithm (BENACER, Fig. 2: network processor unit (NPU) output is used as input in the traffic manager; page 2234: the system architecture assumes that each packet received by the traffic manager (TM) has already been tagged with a flow number by the packet processor as per the classification stage. Moreover, sections 2234-2236 further disclose the overall algorithmic operation of the traffic manager); and programmable hardware components configured to execute different types of network scheduling algorithms, wherein, during operation, the programmable hardware components are configured to execute the network scheduling algorithm using at least one of the predefined number of features provided by the hardware components (BENACER, abstract, page 2231: In this paper, we present a programmable and scalable traffic manager (TM) architecture, targeting requirements of high-speed networking devices, especially in the software-defined networking context. This TM is intended to ease the deployability of new architectures through field-programmable gate array (FPGA) platforms and to make the data plane programmable and scalable. Moreover, page 2232 discloses the TM integrates core functionalities of policing, flow table. The OpenFlow architecture enables flow-based scheduling, shaping, and queue management for flow-networking with capabilities. Furthermore, page 2237 discloses Our proposed scheduler/ shaper can support different existing write in the same clock cycle to process and update different Scheduling schemes like Round-Robin (RR) and Weighted incoming flow bandwidth traffic information. During this Weighted Round-Robin (WRR), while supporting strict priority phase, the create/update flow information port should contain Scheduling by default as the QM is built around a priority queue (PQ)).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 16, BENACER as modified by Radier discloses the integrated circuit of claim 15, wherein, during operation, the programmable hardware components are configured to execute only one network scheduling algorithm (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network).

Regarding claim 17, BENACER as modified by Radier discloses the integrated circuit of claim 16, wherein the programmable hardware components comprise a first programmable component and a second programmable component, wherein, during operation, only one of the first and second programmable component is used to execute the network scheduling algorithm while the other programmable component is ignored or unused (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network. Moreover, see also section b of page 2237).

Regarding claim 18, BENACER as modified by Radier discloses the integrated circuit of claim 17, wherein the first programmable component is dedicated to perform departure time (DT) algorithms and the second programmable component is dedicate to perform round-robin (RR) algorithms (BENACER, page 2237: Packet scheduling schemes can be categorized in two classes: timestamp-based that achieve good fairness and delay bounds, but that suffer from high computational complexity, and round-robin (RR) based that are simpler, but that suffer from large delay bounds).

Regarding claim 19, BENACER as modified by Radier discloses the integrated circuit of claim 15, wherein the network scheduling algorithm uses only a subset of a predefined number of features as inputs (BENACER, page 2234: algorithm 1 uses a subset of PDIin parameters).

Regarding claim 20, BENACER as modified by Radier discloses the integrated circuit of claim 15, wherein the hardware components comprise: a packet classifier configured to extract a flow ID of a received network packet to use as a key and lookup a weight and rate associated with the key (BENACER, page 2234: The system architecture assumes that each packet received by the TM has already been tagged with a flow number by the packet processor as per the classification stage. The TM handles only the packet descriptor identifier (PDI). Each POI contains the priority, packet size, flow lD or number, and its address location in the packet buffer. The PDI may contain other attributes. The size of PDI fields are determined according to the system configuration. For example, to support any standard Internet packet size, the POI size field is set to 16 bits. The PDI enables packets to be located in the network, providing fast queue management with reduced buffering delays, where the entire packet is stored outside the TM, see also on page 2234: Algorithm 1 Flow-Based Traffic Management); a queue manager configured to track availability of queue resources and aggregated weights of active queues (BENACER, pages 2240, 2238: Resource utilization of the entire TM architecture for different QM capacities was characterized in terms of the number of supported PD Is and the obtained performances. Results are shown in Table 2 for designs with 64 and 32-bit priorities, N = 2 (the number of PDIs in each group of the queue), and a FMT supporting up to 1024 distinct concurrent active flows, see also page 2238); a queue dispatcher configured to buffer packets and metadata and determine a sending order of a plurality of flows (BENACER, page 2234: The PDI enables packets to be located in the network, providing fast queue management with reduced buffering delays, where the entire packet is stored outside the TM. Usually packet buffering is handled by the NPU. Using the PDI’s has the same impact as if real packets were being handled by the TM, while the actual packet is buffered by the NPU processing engine. With the adopted model, a packet is forwarded to the egress port when its PDI is received by the NPU dispatch unit.); and a shaper configured to control a sending rate of each of the plurality of flows for bandwidth throttling (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the 'T'~1 to prioritize and decide how packets should be scheduled, i.e. .. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth.).
BENACER does not appear to explicitly disclose the first hardware component is non-programmable.
In a similar field of endeavor, Radier discloses the first hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of Radier to include the above features into the system of BENACER such as the first hardware component is non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
a)	Trinh et al. (US 20080107020 A1) discloses a technique for managing traffic within a network processor integrated circuit (IC) involves establishing multiple queue groups, associating a different hardware counter with each queue group, and then using the hardware counters to support rate shaping and scheduling of all of the queues in the queue groups.
b)	Sonier et al. (US 20120020210 A1) discloses provide for scheduling packets for transmission by a network processor. A traffic manager generates a tree scheduling hierarchy having a root scheduler and N scheduler levels. The network processor generates tasks corresponding to received packets. The traffic manager enqueues the received task in the associated queue, the queue having a corresponding parent scheduler at each of one or more next levels of the scheduling hierarchy up to the root scheduler.
c)	Tal et al. (US 20130201831 A1) discloses a disclosure related to a traffic scheduling device for scheduling a transmission sequence of data packets, stored in a plurality of traffic flow queues, an eligibility state of each of the traffic flow queues for the scheduling is being maintained in a hierarchical scheduling database describing a relationship among the plurality of traffic flow queues.
d)	Casters (US 20110227591 A1) discloses physical devices or units implemented in non-programmable hardware, for example components of the control logic 120, such as up-down counter 220 or up-down counter 1020.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466